Case 3:19-cV-OOO42-HTW-LRA Document 1-1 Filed 01/16/19 Page 1 of 11

 

Jaime Dole

From: Aregood, Ellen <earegood@madison-schoo|s.com>
Sent: Thursday, January 10, 2019 9:18 AM

To: Wi||iamson, Shay

Subject: Summons - Emily Thomas

Attachments: DOCOl1019-01102019091048.pdf

This came in late yesterday afternoon.

Ellen Aregood

Assistant to the Superintendent, Board Secretary Madison County Schools
476 High|and Colony Pkwy

Ridge|and, MS 39157

601.499.0707

EXH|B|T A

Case 3:19-cV-OOO42-HTW-LRA Document 1-1 Filed 01/16/19 Page 2 of 11

Case:45C|l:18-cv-00263-c Document#:l Filed:12/10/2018 Pagelof€

IN THE CIRCUIT iOUiTJOW COUNTY, MISSlSSIPPI
" ..r
F U '."l \'Y

MAD|SUNCO

EMILY T. THOMAS DEC 1 0 2018 PLAINTIFF

AN\TA wRAv.! rr ctem< t b
' cms tmi/5
Vs. BY LACTION No. 0

MADISON COUNTY SCHOOL DISTRICT DEFENDANT

QQM_P_;LAM
|QRY TRIAL DEMANDED

COMES NOW Plaintiff Emily T. Thomas and files this Compla.int against the

Defendant Madison County School District alleging the following:
PARTIE§

1. The Plaintiff, Emily T. Tbomas, is an adult female resident citizen of Madison
County, Mississippi.

2. The Defendant, Madison County School District, is a county public school
organized and existing pursuant to the laws of the State of Mississippi. The Madison County
School District can be served with process by service upon its superintendent, Kimber
Halliburton, whose address is 476 Highland Colony Parkway, Ridge]and, MS 39157.

RI D I N AND E

3. This court has concurrent civil rights jurisdiction under 28 U.S.C. § 1343 for a

cause of action arising under Title VII of the Civil Rights Act of 1964.

4. Th.is Court has concurrent federal question jurisdiction pursuant to 28 U.S.C.

_1_

EXH|B|T A

Case 3:19-cV-OOO42-HTW-LRA Document 1-1 Filed 01/16/19 Page 3 of 11

Case:45C|l:18-cv-00263-c Document#:l Filed:12/10/2018 PageZofS

§ 1331.

5. 'I`his Court has personal and subject matter jurisdiction over the Defendant
and venue is proper in this Court.

6. Plaintiff timely filed a Charge of Discrimination with the Equal Ernployment
Opportunity Commission (hereinafter “EEOC’) on or about May 14, 2018. (See Charge of
Discrimination, attached hereto as Ex. “A”). The EEOC issued a Notice of Right to Sue on
September 24, 2018. (See Right to Sue Letter, attached hereto as Ex. “B”). Plaintiff timely
files this cause of action within ninety (90) days of receipt of her Notice of Right to Sue.

§IAILMEN_TMS

7. Plaintiff Emily T. ’I'homas worked as the Date Clerk and Bookkeeper for
Carnden Elernentary School in the Madison County School District until her constructive
discharge on or about August 20, 2018. From approximately October 2017 until the date of
her constructive tennination, Plaintift’s supervising principal, Fannie Green, subjected
Plaintiff on many occasions to false accusations of fraternizing with teachers and gossipi.ng,
placed Plaintiff on an 'in-house action plan’ that violated school district policy, slandered her
reputation, harassed her in the workplace, exhibited racial discrimination against her in both
words and deed., and used her position as principal to prevent Plaintiff from seeking a transfer
to another school. Other employees have also been berated and accused of various perceived
shortcomings or failures by this principal as well, which constitutes bullying and racially hostile
behavior.

8. The bullying and racially hostile behavior exhibited by Pi:incipal Green towards

Plaintiff eventually worsened to the point that Plai.ntiff had no other choice but to tender her

_2_

EXHIB|T A

Case 3:19-cV-OOO42-HTW-LRA Document 1-1 Filed 01/16/19 Page 4 of 11

Case:45C|1:18-cv-00263-c Document#:l Filed:12/10/2018 PageBofS

resignation (See Ex. “C”, Letter of Resignation). The harassment suffered by Plaintiff was
so severe and pervasive that any reasonable employee in comparable circumstances would
have felt compelled to resign. Plaintiff now files the instant complaint for damages.
A E A I N
COUNT l
RA DISCRIM TIO TALIATI
CON TR DI

9. Plaintiff re-alleges and incorporates herein by reference the above and
foregoing paragraphs 1 through 8.

10. Plaintiff was employed by the Defendant as a Data Clerk and Bookkeeper at
Camden Elementary School until her constructive discharge on or about August 20, 2018.
During her employment at Defendant, Plaintiff received commendations and praise for her
work ability and was clearly qualified for the position as she was offered a new contract by
Defendant for school year 2018-2019. However, in said capacity, since October 2017 until
her constructive termination, Plaintiff was subjected to less favorable terms and conditions of
employment than her similarly-situated African-Arnerican colleagues She was further treated
differently in the terms and conditions of her employment relative to similarly-situated
employees who are not in a protected class in other respects as will be shown at the trial of
this cause. Further, when Plaintiff opposed the racially motivated bullying of her supervisor,
she was frozen out of duties, had her responsibilities severely curtailed, and was otherwise
retaliated against to the extent that she was forced to resign due to the severe and pervasive

harassment

EXH|B|T A

Case 3:19-cV-OOO42-HTW-LRA Document 1-1 Filed 01/16/19 Page 5 of 11

Case:45C|1:18-cv-00263-c Document#:l Filed:12l10/2018 Page40f6

11. By its actions, the Defendant has wrongftu discriminated against, retaliated
against and constructively discharged Plaintiff. Plaintiff is entitled to an award of
compensatory damages, both equitable and legal, attorneys’ fees, and all other damages
recoverable at law.

COUNT II
INT I NAL NE LI ENT INFLI I N OF EM TION DI T S

12. Plaintiff re-alleges and incorporates herein by reference the above and
foregoing paragraphs 1 through 11.

13. By its actions, the Defendant has negligently and/ or intentionally inflicted
emotional distress upon Plaintiff. Defendant’s actions have been such to evoke outrage and
revulsion. Defendant’s behavior has been malicious, willful, wanton, grossly careless,
indifferent, and/ or reckless.

14. The effect of these actions on Plaintiff was reasonably foreseeable

15. Plaintiff has suffered injury as a result of the Defendant’s actions for which
Defendant is liable in damages.

PRAYER F R RELIEF

WHEREFOR.E, PREMISES CCNSIDERED, Plaintiff respectfully prays that the
Court cause service to issue upon the Defendant and that this matter be set for t:t:ial. Upon
trial by jury thereon, Plaintiff prays that the following relief be granted:

a. That Plainriff be awarded her economic damages, including back pay, lost

benefits, and other pecuniary losses proximately caused by Defendant’s

unlawful conduct;

EXH|B|T A

Case 3:19-cV-OOO42-HTW-LRA Document 1-1 Filed 01/16/19 Page 6 of 11

Case:45C|1:18-cv-00263-c Document#:l Filed:12/10/2018 Page§ofS

b. Compensatory damages against Defendant in an amount to be determined by
the iury;
c. All costs, disbursements, pre-judgment interest, post-judgment interest, expert

witness fees and reasonable attorney’s fees allowed under actions brought
pursuant to Mississippi law; and

d. Such further relief as is deemed just and proper.
729
THIS the?;;my of December, 2018.

Respcctfully submitted,

 

Philip C. Hearn, Esq. (MSB# 9366)
HEARN LAW FIRM, P.A.

P. O. Box 5009

jackson, MS 39296-5009
Telephone: 601.720.3541
Facsimile: 601.969.2161

Email=im_lhnhearn@ya_h_°_nsnm

EXH|B|T A

Case 3:19-cV-OOO42-HTW-LRA Document 1-1 Filed 01/16/19 Page 7 of 11
Case: 45C|1:18-cv-00263-c Document #: 1 Filed: 12/10/2018 Page 6 of 6
FEE BILL, CIVIL CASES, CIRCUIT COURT

State of Mississippi
Madison County

CaSe # CI-2018-0263 ACCt # Paid By CHECK 1603 RCt# 82124
CV CLERK'S FEE 85.00
CV LAW LIBRARY '2.50
CV COURT REPORTER TAX 10.00
CV COURT EDUCATION 2.00
CV COURT ADMINISTRATOR 2.00
CV CIVIL LEGAL ASSISTANCE FUND 5.00
CV COMPREHENSIVE ELECTRONIC CT 10.00
CV JURY TAX 3.00
CV CONSTITUENTS FE .50
CV RECORDS MANAGEMENT PROGRAM 1.00
CV-JUDICIAL SYS OPERATION FUND 40.00

______...._,_.___'_

___-_______'-_~~______________-...._._____________-_______........____________~.__________

Payment received from HEARN LAW FIRM

Transaction 80102 Received 12/11/2018 at 8:51 Drawer 1 I.D. DENDY

 

Current Balance Due $0.00 Receipt Amount $ 161.00
By D.c. ANI'I'A wRAY, circuit clerk
Case # CI-201B-0263 ACCt # Paid By CHECK 1603 RCt# 82124

EXH|B|T A

Case 3:19-cV-OOO42-HTW-LRA Document 1-1 Filed 01/16/19 Page 8 of 11

" Case: 450|1:18-cv-00263~c Document#: 1-1 Fi|ecl: 12/10/2018 Page 1 of l

I'Zt\' lorm t lll/°'"

 

 

 

 

 

CHARGE OF DISCRIM|NAT]ON Charge Presented To: Agencylies) Chorge Nols):
linn form n affected by thc l‘nv.\q' Act of l-\?-l. S\'e enclosed anxy Act E FF_P,\
imminent and other mft'mutwn before completing thu form
|: eeoc 423-2018-01516
and EEOC
Suh'dr/mul.-wmqr, lf.u{r 1
mmc (lndi.uw.n¢r.. MiTl-trrl t mims phone _ war drums
Mrs. Emtly'r'rhomas (601) 606-6174

 

 

 

Slro\.'t Mdres$ Cily. Elch .m\| ?.|l’ \,'\\l\.~

527 Arbor Drive, MAD!SON, MS 39110

 

Named lt the Employer. Labor organizatiou. Emj\loymem Agency. Appreuticcship Committce. or Statc or Local Govermnent Ageucy That l Beltevc Diicrimlnawd
Againsl Me or others. (/fmorr than tcro, list under FAR J'IL'UMRS I'¢'lun'.)

 

 

 

 

N.lmt! .'\`-\ Empl..\yrr\. \|¢mh-n l'lt\\ne N\\.
MADISON COUNTY SCHOOL DISTRICT (601) 499-0800
Sln~et Ad\lren Cny. $t.ut- .md 7!|‘ C\\dc

476 Highland Colony Parkway. RIDGELAND, MS 39157

 

 

 

 

 

"_‘m¢ No [¢npl\lyevt. \l¢m\*tn Pl\\\!lt.‘ N\`\.

street A.t.trm city. sutt- .m.l ztt' c\\.tt-

UlSCRlMINMlOH BAS¥.D ON (L'In\'ll' Jppnwri.:h' h‘.\’(~‘sl l D»\TE(S! DISCR|MINAT'ION TOGK f'l At'£'
L‘,uhei: l .ttc\t

E] mt m cotos |:| sex l:| huston m n.,\nou,\l ou:t'.m 05-07-2015 05-07-2013

RETA|.|A\'|ON m Au`[ E D|S.~\llllll¥ E OT.HLU\‘[NI`ORMM'(ON

m OTllER (Jp¢'t'llj') m CQNT|NUING A(`lll.‘N

 

 

Tl lll PART|CULAR>' AR!. (IfJMt/wulpup? is rl¢'¢'¢li'd. .m'.u'lr extra .\'ln'¢'l{\l.'.
l am being subjected to adverse terms and conditions of continued employment.l believe I am being discriminated against
because of my race (Caucasian) and in retaliation in violation of Title Vll of the Civil Rights Act of 1964, as amended, since on or
about October 2017 to present, my supervising principal has on numerous occasions made false accusations (of fraternizlng with
teachers, gosslping, and a non-e)dstent 'tn-house action plan') against me, slandered my reputation harassed me in the
workplace exhibited racial discrimination against me tn both words and deed, and used the position of principal to prevent me
from seeking a transfer to another school. other employees have been berated and accused of various perceived shortcomings
or failures by this principal as well.

 

 

l want this charge filed wlth both the EEOC antl the Smro or local Agern:y. ii any. l will NOTM\Y - an'u m~.u,wy.rbr Sr.m.- .m.ltnc.»l.tb-t'n.-_rR¢-quir¢-m¢-,m
advise the agencies lf l change my address or phone number and l will cooperate fully with
them |n the process|ng ofmy charge |n accordance with their procedures

 

 

 

 

l swear or aftirm that l have read the above charge and that lt is true to the

 

 

 

 

l declare under penalty of perjury that the above is ime and correct best of my knowledge information and beliel'.
slomt'usr or t‘nslr'l Am\Nr

. . . . _ _ §U!l.\t`lilf\l`l) AND S\\'ORN l`l B|'l`C\RF Ml' TH|§ DA`ll'
Dtgtally signed by Emtly Thomas on 05-14 2018 06.36 PM ED‘|` |m_,nm M___“_M ‘

 

 

 

 

 

EXH|B|T A

M-HTW-LRA Documem 1-1 Filed 01/16/19 Pagegof 11

,. _case: 45011:13- - - . .
eeoc ramer must C`l.ll)é).?EeGq.lRL EMM HPMTUNMHWS§]FZOJ_B Page 1 of l
________________-
DlsnissAi. ANo Nonce or Rlcnrs

 

 

 

TO¢ Emlly T. Thomas Ff°m'- Jacltson Area Offico
527 Arbor Drive 100 West Capitol Street
Madison, MS 39110 Sulte 338
Jackson, MS 39269
|:l 0n behalf cf persan(s) aggrieved whose identity is
CoNFlDENT/AL (29 cFR §1601.7(ap
EEOC Charga No. EEOC Reprosentative Telephone No.
Mildred J. Stuckey,
423-2018-01616 Enforcement Supervisor (601) 948-8412

 

THE EEOC lS CLOS|NG lTS FiLE CN TH\S CHARGE FOR THE FOLLOWlNG REASON:
The facts alleged in the charge fail lo state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as delined by the Amen'cans With Disabilities Act.
The Rospondent employs less than the required number of employees cr is not otherwise covered by the statutes
Your charge was not timely filed with EEOC; in other words. you waited too long after the date{s) of the alleged

discrimination to his your charge

The EEOC issues the following determination: Based upon its lnvestigation. the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent ls in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or |omal fair employment practices agency that investigated this charge.

Ul:l Ell:\l][ll:l

Other (bn'elly staie)

- NOT|CE OF SUlT RlGHTS -
(See the additional information attached to this form.)

Titlo Vli, the Americans with Disabillties Act, the Genetlc information Nondiscrimlnation Act, or the Age
Discrim|nation in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. ¥our
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; cr your right to sue based on this charge will be
lost. Cl'he time limit for filing suit based on a claim under state law may be differeni.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment This means that backpay doctor any violations that occurred more than 2 years ¢3 yearsl

before you file suit may not be collectiblo.
l (Dale zaiied)

      
   

On beha of the Commission

Enclosuresls) Eszea S. M uffey,

Area Diroctor

 
 

Shay Wil|iamson
l-luman Resourcos Director
MAD|SON COUNTY SCHOOL DlSTRlCT

476 nghland Colony Parkway
Ridgeland, MS 39157 l §

EXH|B|T A

Case 3:19-cV-OOO42-HTW-LRA Document 1-1 Filed 01/16/19 Page 10 of 11

Case: 450|1:18-cv-00263-c Document#:1-3 Filed:12/10/2018 Pagelofl

August 20, 2018

Ms. Kimber Halliburton, Superintendent
Madison County School District

476 l-lighland Colony Parkway
Ridgeland, MS 39157

Dear Ms. Halliburton,

l am submitting this letter to inform you of my immediate resignation from Camden Elementary
School as the Data Clerk and Bookkeeper. This resignation is a result of the school district’s
disregard of the unprofessional, bullying behavior of Fannie Green and the condoned inaction on
the part of the school district to address the hostile work environment l have been experiencing
since October of 2017. Two meetings have been held in an attempt to address the situation: the
Grievance Hearing at Central Office on May 8, 2018 with Charlotte Seais, Fannie Green, and myself
and the EEOC Mediation Meeting at Federal Building on |uiy 17, 2018 with my attorney, the school
district’s attorney, Charlotte Seais, Fannie Green, Shay Williamson, and myself, with the school
district unwilling to address Fannie Green's behavior towards me.

Ms. Green's behavior towards me has included making false accusations, slander, intimidation,
hostility, retribution, racial discrimination, creating a hostile work environment and “freezing” me
out of my responsibilities and job duties at Camden Elementary School. As a result, l will not be
continuing to work at Camden Elementary School and it is my intention to file a lawsuit against
Fannie Green and the school district

Please accept this letter as my official notice of resignation from Madison County School District.
Due to me are 10 vacation days (August 20-31). 15 sick days {September 4-24], 7 hours sick time
and 1 hour of comp time [September 25), and 7 hours of personal time, and 20 minutes of comp
time (September 26]. Therefore, 'l`uesday, September 26, 2018 at ?.:20 pm will be my official last
day with Madison County School District.

With respect,

Emily T. Thomas
Data Clerk/Bookkeeper
Camden Elementary School

EXH|B|T A

Case 3:19-cV-OOO42-HTW-LRA Document 1-1 Filed 01/16/19 Page 11 of 11

 

 

  

CQV£MSHEEIS-cv-OOZ

Civll Case Flllng Form
(‘l'o be completed by Attorney/Farty
prior to Flllng of Pleading)

 
     
   
 

 

 

Mlssissippl Supreme Court

 
 
  

 

         
   

CM.MOf MADISON County '- .liidldalDi$tri¢\

 

in one box onlyl
initial Fiiing m Reinstated m Foreign ludgmeni Em'o|led m Transfer from Other court m Other

m Remanded m Reopened m joining Suit/Action m Appeal

i'iaintlti‘ ~ Partylies) initially Bringlng Suit $houid Be Entered Flrst ~ Entor Additlonai plaintle on Separate Form
individual Thomas Emi|y
Last Name _i?lHName Maiden Name, if applicable M.|. MN_
___ Checii ( x ) ii individual Flainitiii is acting in capacity as Exeoutor(trix) or Adrninistratorltrixi of an Estate, and enter style:
Estate of
_ Check ( x l ii individual P|anltlff ls acting in capacity as Business Owner/Operator (d/b/a) or State Agency, and enter entity
D/B/A or Agenqi

 

 

 

Business

 

Enter legal name of business. corpoiation, paitnershlp, agency - if Corporation, indicate the state where incorporated
__ Check ( x ) if Business Pianiti'l‘f is filing suit in the name of an entity other than the above, and enter below:
D/s/A
W"¢H d WB"N" 527 Arbor Di'ivea Madison. MS 39110 .
Attomey (Name & Addres) Ph[li . -

 

  
 
  

Ms ear No. 9366

 

 

 

 

Defendant- Nameofbefendant- EnterAddltlona| »-‘ - danisbn$¢ipa irwin

 

 

individual
Last Name First Name Maiden Namefii applicable M.l. ir75r7ili7|V
__ Check ( x ) if individual Defendant is acting in capacity as Executor(trix) or Administrator(trix) of an €state, and enter styles
Estate of
____ Cher.k l x l ii individual Defendant is acting in capacity as Business Owner/Operator (d/b/a) or Siate Agency, and enter entity:
D/B/A or Agenty

 

lB'“l"w Madison County School District

Enter legal name of business, corporation, pannershlp, agency - if Corporation, indicate the state where incorporated
Check ( x ) if Business Defendant is acting in the name of an entity other than the above, and enter below: \

 

 

 

 

 

 

 

 

D/B/A
Attomey (Neme & Addren) - ii Known MS Bar No.
_
___Chedi | x ) if child support is contemplated as an issue in this sult.° m Aicoho|/Dwg Commitmentwwmi L_iteah_____M__
'li checked. please submit completed Child Support information Sheet with this Cover Sheet m Other Adverse Possesslon
Natureof$ultll’lw an "X” in one box onlvi omni
k _, _4 _ . . |:W `-` Adopiion - contested [:| eminent oomain

M m Accountlng (Buslness m Adoption - Uncontested m Evlctlon

g child support g eusiness oissoiunon |:| consent co Aboruon l:l indian measure

m contempt m Debt Coliectlon m Minor Removal of Minority m uen Assertion

m Divorce:Fault m Empioyment EYW, m Partition

m Divorce: irreconcilable Diff. m i'-oreign iudgment m Tax sa|e; confirm/cancel
m Domesuc Am,se |'_~| sam|;hmeni Eieciions E| me aaundary or easement
m Emancipation m Replevin m Expungement n other

E| Modification Other______ m Habeas Corpus gm

m paternity fw m Post Conviction Re|ief/Prisonei m Bad Faith

g Pmpeny division mount rig Pro re m other _iLa_cMi__ m md

g mem-mm m w centmmw~ g …

m Term. of Parenta| nghts-Chancery m Mental Heaith Comrnitment m Breach o Contrai:t m L°ss of consortium

m UIFSA leff 7/1/97; formerly URESA) m Conservatoishlp [:| installment Contrai:t ‘ m Malp,actice _ uaw

- Other__________ m Guardianshlp m insurance m Ma,pmctlce _ Med¢-|

r-:o m Helrship Specli'ic Feriormance m Ma,, T°n

m Administrative Asericv [:l lm¢$'a*e mate m Negligence ~ Generai

m County Court m Minor's Settlement m Negllgence ‘ Motor Vehicle
m Hardship Petltion (Driver License) m Muniment of Tit|e m premises uab{my

m iustice Court E] Name Change m Civil Forfelture n Pmdm man

m MS Dept Employrnent Security m Testate Estate m Declaratory iudgment submamon

n Municipai Court m Will Contest m injunction or liestrainlng Ordei wrongfu, Death

m Other__________ m AloohollDrua Commitmentowon n Other____________ other

 

